713 N.W.2d 252 (2006)
In re PETITION BY TREASURER OF WAYNE COUNTY FOR FORECLOSURE.
Wayne County Treasurer, Petitioner, and
Michael Kelly and Matthew Tatarian, Intervening Parties-Appellants,
v.
Precision Materials & Services, Inc., Respondent-Appellee.
Docket No. 129339. COA No. 261073.
Supreme Court of Michigan.
February 24, 2006.
On order of the Court, the application for leave to appeal the July 11, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of Wayne County Treasurer v. Perfecting Church (In re Petition by Treasurer of Wayne County for Foreclosure) (Docket No. 129341) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.